       Case 2:19-cv-00519-GAM Document 33 Filed 05/28/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :
                                            :
                              Plaintiff,    :
                                            :
        v.                                  :   Civil Action No. 19-0519
                                            :
SAFEHOUSE, a Pennsylvania nonprofit         :
corporation;                                :
                                            :
JOSE A. BENITEZ, as President and Treasurer :
of Safehouse,                               :
                                            :
                              Defendants.   :
_________________________________________ :
                                            :
SAFEHOUSE, a Pennsylvania nonprofit         :
corporation,                                :
                                            :
               Counterclaim Plaintiff,      :
                                            :
        v.                                  :
                                            :
UNITED STATES OF AMERICA,                   :
                                            :
               Counterclaim Defendant,      :
                                            :
        and                                 :
                                            :
U.S. DEPARTMENT OF JUSTICE; WILLIAM         :
P. BARR, in his official capacity as        :
Attorney General of the United States; and  :
WILLIAM M. McSWAIN, in his official         :
Capacity as U.S. Attorney for the Eastern   :
District of Pennsylvania,                   :
                                            :
               Third-Party Defendants.      :
            Case 2:19-cv-00519-GAM Document 33 Filed 05/28/19 Page 2 of 3




                              STIPULATED SCHEDULING ORDER

       AND NOW, this 28th day of           May           , 2019, IT IS ORDERED as follows:

       1.       Plaintiff/Counterclaim Defendant United States of America and Third-Party

Defendants U.S. Department of Justice, U.S. Attorney General William P. Barr, and U.S.

Attorney for the Eastern District of Pennsylvania William M. McSwain (collectively, “the United

States”) anticipates filing an unopposed motion for leave to amend its complaint to add Jose

Benitez as a defendant by May 28, 2019.

       2.       Should the Court grant the motion for leave to amend, Defendants Safehouse and

Jose Benitez shall answer plaintiff United States’ Amended Complaint by June 7, 2019.

       3.       The United States shall file any Rule 12 motion by June 11, 2019.

       4.       Defendants Safehouse and Jose Benitez shall file any opposition thereto by June

28, 2019.

       5.       Any amicus curiae may seek the Court’s leave to file a brief by July 10, 2019.

The motion must:

                a.   be accompanied by the proposed brief;

                b. state the movant’s interest;

                c. state the reason why an amicus brief is desirable, and why the matters asserted

                     are relevant to the disposition of the case;

                d. state whether all parties have consented to its filing;

                e. contain a concise statement of the identity of the amicus curiae, its interest in

                     the case, and the source of its authority to file;

                f. contain a statement that indicates whether:
     Case 2:19-cv-00519-GAM Document 33 Filed 05/28/19 Page 3 of 3



             i. a party’s counsel authored the brief in whole or in part;

            ii. a party or a party’s counsel contributed money that was intended to fund

                preparing or submitting the brief; and

           iii. a person—other than the amicus curiae, its members, or its counsel—

                contributed money that was intended to fund preparing or submitting the

                brief and, if so, identifies each such person.

6.       The United States will file any reply brief by July 22, 2019.




                                               BY THE COURT:


                                                   /s/ Gerald Austin McHugh
                                               _____________________________
                                               GERALD AUSTIN McHUGH
                                               United States District Judge
